Citation Nr: 0110897	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  95-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the right shoulder, with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from May 1942 to May 1973.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1997, on appeal from a January 1994 
rating decision of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (the RO) that denied 
disability evaluations in excess of 10 percent for 
lumbosacral strain and residuals of an injury to the right 
shoulder, with traumatic arthritis.  The veteran appealed for 
higher ratings.  The Board's September 1997 decision denied 
higher evaluations for the aforementioned disorders.  

By order dated in March 2000 and pursuant to an unopposed 
motion to remand filed by the appellant, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
appellant's claim for further development of the record and 
readjudication as to the 2 issues listed on the title page of 
this decision; the appeal as to the remaining issues was 
dismissed.  The motion specifically stated that the veteran 
is not pursuing nine other issues that were otherwise 
currently pending on appeal.     


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

It is noted that the unopposed motion indicated that the VA 
examinations afforded to the veteran for rating purposes in 
June 1996 and August 1993 failed to adequately consider and 
discuss the principles in DeLuca v. Brown, 8 Vet. App. 202-
204 (1995), and 38 C.F.R. §§ 4.2, 4.10, 4.40, 4.41, 4.42 
(2000), particularly in relation to the effects of pain.  It 
was also observed that there was no indication that the 
claims file had been transferred to the VA medical center for 
the examiner's review, nor did the examiner make reference to 
reviewing the claims file.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; (published 
at 57 Fed. Reg. 49,747 (1992)).  For these reasons, a remand 
is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records of treatment for his lumbosacral 
spine and right shoulder disabilities.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.


2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his lumbosacral 
spine and right shoulder disabilities.  
Any further indicated special studies 
should be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the 
examination report in this regard.  It is 
required that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected 
lumbosacral spine and right shoulder 
disabilities involve only the joint 
structure, or do they also involve 
the muscles and nerves?

(b) Do the service-connected 
lumbosacral spine and right shoulder 
disabilities cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected lumbosacral spine and right 
shoulder disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disease due to 
the service-connected disabilities, 
or the presence or absence of any 
other objective manifestation that 
would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  

The examiner must measure the 
excursion of movement of the low back 
and right shoulder in degrees, in 
each plane tested.  The examiner 
should also note the normal range of 
motion, in degrees.  All functional 
impairment due to pain should be 
fully described.  

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment caused 
by the service-connected 
disabilities.  

If the functional impairment by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the service-
connected lumbosacral spine and right 
shoulder disabilities with application of 
DeLuca v. Brown, 8 Vet. App. 202-204 
(1995), and 38 C.F.R. §§ 4.2, 4.10, 4.40, 
4.41, 4.42 (2000).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the higher 
rating claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

